



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Flanders,









2015 BCCA 33




Date: 20150129

Docket:
CA041435

Between:

Regina

Appellant

And

Kyriakos
Dimitriouse Flanders

Respondent




Before:



The Honourable Chief Justice Bauman

The Honourable Madam Justice Kirkpatrick

The Honourable Mr. Justice Harris




On appeal from:  An
order of the Supreme Court of British Columbia, dated
November 28, 2013 (
R. v. Flanders
, 2013 BCSC 2397,
Vancouver Docket 26347).




Counsel for the Appellant:



W.P. Riley, Q.C.





Counsel for the Respondent:



K. Merrigan





Place and Date of Hearing:



Vancouver, British
  Columbia

November 6, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 29, 2015











Written Reasons by:





The Honourable Mr. Justice Harris





Concurred in by:





The Honourable Chief Justice Bauman

The Honourable Madam Justice Kirkpatrick










Summary:

Mr. Flanderss $2,000
cash bail deposit was marked for estreatment after he violated the conditions
of his release. Following estreatment proceedings, the presiding Provincial
Court judge declined to order forfeiture of the deposit and instead directed
the monies to Mr. Flanderss counsel, who had taken assignment of the
funds, in order to properly pay and recognize him for the work he had done on
the case. The judge stated that he might be flying in the face of authority
by doing so. The Crown brought an application in the nature of certiorari to
quash the judges decision, which was dismissed in the court below on the basis
that the judge had not acted outside his jurisdiction or breached the
principles of natural justice. Held: Appeal dismissed. Though it was incorrect
for the judge to consider the remuneration of counsel, it cannot be concluded
that he failed or refused to consider the relevant factors. He therefore
applied the wrong test and erred in law, not jurisdictionally. For the same
reason, it cannot be concluded that the judge breached the principles of
natural justice.

Reasons
for Judgment of the Honourable Mr. Justice Harris:

Introduction

[1]

This is an appeal by the Crown from the dismissal of an application in
the nature of
certiorari
to quash an order of a Provincial Court judge.
The Provincial Court judge declined to order forfeiture of a cash deposit of
$2,000 marked for estreatment in proceedings against Mr. Flanders and directed
the return of those bail monies to his counsel, who had taken an assignment of
the funds. The chambers judge dismissed the application because he concluded
that any error made by the Provincial Court judge was an error of law within
jurisdiction and that he had not acted outside his statutory jurisdiction in
making the order.

[2]

The practical effect of the Provincial Court order was that Mr. Flanderss
counsel received the funds to pay his fees. It is clear that the Provincial
Court judge made the order to ensure that counsel was properly paid and recognized
for the work he had done in dealing with the underlying proceedings
effectively. In so doing, the judge commented that he recognized that his order
might be flying in the face of authority.

[3]

On this appeal, the Crown contends that the chambers judge erred:

(a)
in failing to recognize that basing a decision solely on an
improper and legally irrelevant factor constitutes a jurisdictional error
reviewable by way of
certiorari
;

(b)  in failing to recognize that deliberately refusing to consider
the applicable principles governing the exercise of discretion, in the context
of a decision in respect of which there is no appeal or other statutory avenue
of redress, is a breach of the principles of natural justice reviewable by way
of
certiorari
.

(c)  in failing to
recognize that remuneration of counsel who has taken an assignment of bail
money is a legally irrelevant factor in estreatment proceedings under s. 771
of the
Criminal Code
.

The Chambers Judgment

[4]

The chambers judge recognized that the scope of
certiorari
is different from the scope of review on an appeal. In a
certiorari
application, the superior court can only intervene where the inferior tribunal
has acted in excess of its assigned statutory jurisdiction or in breach of the
principles of natural justice: at para. 9, citing
R. v. Earhart
,
[2007] B.C.J. No. 3120 (B.C.C.A.) at para. 23. A mere error of law
falling short of jurisdictional error is not sufficient to quash an order.

[5]

As the chambers judge saw the matter, the
critical issue was whether the judge in apparently focusing exclusively on the
funding of counsel  to deny forfeiture, proceeded on an entirely erroneous
basis in law, thus acting in excess of or without jurisdiction: at para. 24.

[6]

The chambers judge identified conflicting
authority in Alberta on whether payment of counsel or the effectiveness of
their representation of the accused is a factor that may be considered in
estreatment proceedings. In
R. v. Webster
(1994), 94 C.C.C.
(3d) 562 (A.B.Q.B.) at 563 and 565, Veit J. held that funding of counsel
should not be taken into account in determining whether to forfeit bail monies.
A contrary view was taken in
R. v. Aw
, 2008 ABQB 261 at para. 22,
where Sanderman J. declined to order forfeiture of the entire bail deposit
and ordered a portion of it returned to counsel as an assignee, citing among
other considerations the fact that counsel had acted professionally in
responding to, and arguing against, estreatment.

[7]

The chambers judge then turned to the helpful
and thorough analysis of the principles governing the exercise of a judges
discretion to order estreatment of bail funds in
United States v. Le
,
2010 BCSC 1653
, in which Maisonville J. recognized
that [t]he overarching purpose of a forfeiture order is to maintain the
integrity of the bail system because [i]t is the threat of forfeiture that
upholds the effectiveness of bail:
Le
at paras. 14 and 15.
The decision to order forfeiture of all, some, or none of the deposit is within
the discretion of the presiding judge under s. 771 of the
Criminal Code
.
As Maisonville J. observed, the discretion vested in the judge is broad:
Le
at para. 18.

[8]

The chambers judge then observed:

[28]

Neither
Le
nor the cases cited in it involved a situation in which counsel had
been assigned bail deposits in payment or partial payment for services to be
rendered and thus do not deal squarely with the issue of whether counsels
efforts on behalf of the accused and the implications for the legal aid system
constitute factors to be considered in deciding on forfeiture.

...

[36]      In my view, the reasoning in
Dubois
leads to
an opposite result in the present case.  While a cogent argument can be made
that the presiding judge committed an error of law by failing to consider the
factors referred to in various decisions such as
Webster
,
Horvath
,
Le
, and
Balan
, I am unable to conclude that his error was
jurisdictional in nature.  Section 771(2) provides for the exercise of broad
discretion, unlike s. 475(1) which mandates the exercise of specific and
limited authority.  Within the broad discretion conferred by s. 771(2),
there are certain factors which the authorities have identified as important
considerations in its exercise, but the failure to consider or refer to those
factors cannot be equated to anything more than applying the wrong test for
sufficiency in the context of a preliminary hearing judges exercise of
authority under s. 475(1).

[37]      In other words, unless
the judge in the present case did something quite different from the function
assigned to him under s. 771(2), in his discretion to grant or refuse the
application and make any order with respect to the forfeiture of the
recognizance that he considers proper, it cannot be said that he acted without
or in excess of his jurisdiction.

[9]

The chambers judge relied on
Dubois v. The Queen
, [1986] 1 S.C.R.
366, as the decisive authority in distinguishing between an error of law within
jurisdiction and making an order beyond jurisdiction. In that case, a Provincial
Court judge had refused to commit an accused for trial at a preliminary hearing
on the ground that he was not convinced beyond a reasonable doubt on the issue
of identification. The Supreme Court of Canada upheld the decision of the
Manitoba Court of Appeal quashing the Provincial Court decision. The chambers
judge referred to
Dubois
at 380 in which this is said:

In applying the wrong test for
sufficiency, a preliminary inquiry judge does not commit jurisdictional error.
In deciding an issue reserved to another forum, however, he does. That is the
nature of the error in this appeal. Norton Prov. Ct. J.s adoption of the
reasonable doubt test indicates that he was not, as s. 475 requires,
directing his mind to the question whether the evidence was sufficient to
warrant committing the accused to stand trial. Rather, in effect, he arrogated
to himself the decision of the issue reserved by Parliament to another forum,
the trial court.  That jurisdiction was exceeded when, instead of performing
the function assigned to him, he did something quite different. The error in
this proceeding was not that the Provincial Court Judge merely misstated the
test (which would, as was concluded in
Hubbard
, [[1976] 3 W.W.R. 152
(B.C.S.C.)], be an error of law within jurisdiction) but that he dismissed the
information.

[10]

Relying on this reasoning, the chambers judge concluded:

[38]       [I]n
Dubois
,
the Court makes it clear that the Provincial Court judges failure to follow
the
Shephard
test was an error within his jurisdiction.  It was by
purporting to dismiss the charge against the accused that the judge fell into
jurisdictional error because that was not something that was open for him to do
under his statutory authority.  Similarly, in the case at bar, the trial judges
failure to consider the factors established in other decisions from other
jurisdictions may constitute an error of law but it could not be said that he
acted outside of his statutory authority or jurisdiction in making the order
which he did.

On Appeal

[11]

As I see the matter, the first and third grounds of
appeal raised by the Crown are related because the third ground, the
irrelevance of counsel remuneration, is a necessary aspect of the first, that making
a decision solely on improper or irrelevant considerations is a jurisdictional
error. I will deal with these grounds before turning to the second ground,
procedural fairness.

[12]

It is helpful to begin by outlining the statutory
provisions governing estreatment, which are set out in Part XXV of the
Criminal
Code
, entitled Effect and Enforcement of Recognizances. These are
conveniently summarized by the Crown in its factum, from which I quote:

16.       Section 770 sets out the procedure for issuance of
a Certificate of Default.  Section 770(1) provides that a court,
justice, or provincial court judge who is satisfied that a person bound by a
recognizance fails to comply with the recognizance may issue a certificate in
Form 33 setting out (a) the nature of the default, (b) the
reason for the default, (c) whether the ends of justice have been
defeated or delayed by reason of the default, and (d) the names and
addresses of the principals and sureties.  Section 770(3) states that the
certificate is evidence of the default to which it relates.  Section 770(4)
provides that money deposited as security for a defaulted recognizance shall be
sent to the clerk of the court to be dealt with in accordance with the law.

17.       The ends of justice may be defeated where the
accused absconds or fails to surrender for trial, or where the accused breaches
the terms of release in a manner which undermines public confidence in the bail
system or results in further criminal activity

18.       The ends of justice may be delayed where the
accused fails to appear in court when required to do so and the criminal
proceedings are hindered or postponed as a result.

19.       Section 771 sets out the procedure for a forfeiture
hearing in connection with a default of recognizance.  As Charbonneau J.
explained in
Canada (Attorney General) v.
[
Nayally
] at
para. 27, [a] forfeiture hearing is an opportunity for the person who was
bound by the recognizance and the sureties to be relieved from forfeiture. 
See also
R. v. Howell
, 2008 NLTD 70, 236 C.C.C. (3d) 373 at
para.12.

20.       Section 771(1) provides that upon receipt of a
certificate of default under s.770, the clerk is required to schedule a
forfeiture hearing on request of the parties.

21.       Section 771(2) sets out
the statutory test to be applied by the presiding judge, namely that the judge
may, after giving the parties an opportunity to be heard, in his discretion
grant or refuse the application and may make any order with respect to the
forfeiture of the recognizance that he considers proper.  Section 771(4)
states that where a deposit has been made, the amount of the deposit shall be
transferred to the person who is by law entitled to receive it.

[13]

In the case before us, Mr. Flanders was arrested and charged with
possession of cocaine for the purpose of trafficking. He was then

released on a recognizance in the amount of $2,000, with a $2,000
cash deposit. Before he was sentenced on the trafficking charge, Mr. Flanders
was arrested for possession of a loaded firearm, contrary to the conditions of
his release, and charged with one or more offences. These charges led to a
mandatory minimum three‑year jail term. Later, he pleaded guilty to the
trafficking charge and was sentenced to a further two‑year jail term,
consecutive to the firearms sentence.

[14]

The judge who sentenced Mr. Flanders for trafficking
issued a Certificate of Default under Form 33 of the
Criminal
Code
certifying that Mr. Flanders did not comply with the conditions
of his recognizance and that by reason thereof the ends of justice had been
defeated. The certificate identified the nature of the default, the name and
address of the principal as Mr. Flanders, and the name and address of Mr. Merrigan,
his defence counsel, as a bail assignee.

[15]

The Crown applied for forfeiture of the $2,000 cash
deposit in connection with the default. Mr. Flanders appeared by video
from jail. Mr. Merrigan attended personally. As summarized in the Crown
factum and as reflected in the reasons of the chambers judge:

(a)        Mr. [Flanders] confirmed that Mr. [Merrigan]
had taken an assignment of the $2,000 cash deposit as payment for services
and that Mr. Flanders had no further interest in the funds.

(b)        The Crown briefly outlined its case for forfeiture
of the entire cash deposit, given the nature of the default.  The Crown
submitted (as per the Certificate of Default) that the ends of justice had been
defeated by Mr. Flanders breach of the recognizance. The Crown also
questioned the status or standing of Mr. Merrigan to appear on his own
behalf at the estreatment hearing.

(c)        Mr. Merrigan made submissions (presumably on
behalf of himself and Mr. Flanders). He explained that after Mr. Flanders
was arrested on the gun possession charge, he entered a guilty plea to that
offence and received a three year sentence.  Mr. Flanders then re-elected
trial in Provincial Court on the drug charge, and entered a guilty plea to that
offence before Rideout P.C.J., who imposed a two‑year consecutive jail
term.  Mr. Merrigan submitted that as a result of these events, the
charges against Mr. Flanders had been resolved more quickly than they
otherwise might have.  As Mr. Merrigan put it, everything was dealt with
quickly and properly.

(d)        Rideout P.C.J. expressed the view that the matter
had been dealt with effectively, and noted that its important that counsel
are recognized for their efforts in that regard.  The judge accepted that as a
result of Mr. Merrigans efforts, the charges were dealt with more quickly
than otherwise might have been the case.

(e)        Crown counsel pointed out that this was a case
where  according to the Certificate of Default  the interests of justice had
been defeated, rather than a case where the interests of justice had been
delayed.  The Crown asked for an opportunity to place the leading cases
before the court.  Rideout P.C.J. agreed to receive the Crowns cases, over Mr. Merrigans
objection that the Crown should not be allowed to split its submissions.

(f)         After receiving the
cases submitted by Crown counsel, Rideout P.C.J. stated that he might be
flying in the face of authority, but wished to ensure that counsel are
properly paid and recognized for the work theyve done.  The judge stated he
was exercising [his] discretion by denying the Crowns application, and
directed that the funds be released to Mr. Merrigan.

[16]

It is common ground that the chambers judge could only intervene if the Provincial
Court judge had acted in excess of his assigned statutory jurisdiction or in
breach of the principles of natural justice. It is not sufficient for the Provincial
Court judge to have committed an error of law within jurisdiction. The Crown
submits the Provincial Court judge did commit jurisdictional error.

[17]

The first jurisdictional error, the Crown contends, was that the judge
based his decision solely on a factor that was completely irrelevant to the
exercise of his statutory function. In doing so, he proceeded on an entirely
erroneous basis in law and thus exceeded his jurisdiction.

[18]

Ultimately, I cannot conclude that the Provincial Court judge made a
jurisdictional error even though there is a powerful argument that he erred in
law by not giving sufficient weight to t
he overarching purpose
of the threat of forfeiture, that being the maintenance of the integrity of the
bail system.

[19]

In
R. v. Russell
, 2001 SCC 53, McLachlin C.J.C.,
for the Court, described the scope of
certiorari
as follows:

[19]      The scope of review on

certiorari
is very limited. While at
certain times in its history the writ of
certiorari
afforded more
extensive review, today

certiorari

runs largely to jurisdictional review or
surveillance by a superior court of statutory tribunals, the term
jurisdiction being given its narrow or technical sense:
Skogman v. The
Queen
, [1984] 2 S.C.R. 93, at p. 99. Thus, review on

certiorari

does not permit a reviewing court to
overturn a decision of the statutory tribunal merely because that tribunal
committed an error of law or reached a conclusion different from that which the
reviewing court would have reached. Rather

certiorari

permits review only where it is alleged
that the tribunal has acted in excess of its assigned statutory jurisdiction or
has acted in breach of the principles of natural justice which, by the
authorities, is taken to be an excess of jurisdiction:
Skogman
,

supra
, at p. 100 (citing

Forsythe v. The Queen
, [1980] 2
S.C.R. 268).

[20]

In
Dubois
, at 377, Estey J. summarized the law as follows:

In summary, it is clear enough
that no jurisdictional error is committed where the justice incorrectly rules
on the admissibility of evidence or incorrectly decides that a particular
question or line of questioning cannot be pursued at the preliminary inquiry.
This is, of course, subject to the important condition that rulings in the
course of a preliminary hearing on evidentiary questions as to the extent of
limitation on the basic right to cross
‑
examine
or to call witnesses, may develop into a violation of natural justice and fall
within the condemnation of
Forsythe
,
supra
, and hence be subject
to judicial review. See also
Re Martin, Simard and Desjardins and The
Queen
, [(1977), 20 O.R. (2d) 455 (C.A.)], at p. 488. Jurisdictional
error is committed where mandatory provisions of the
Criminal Code
are
not followed, and in the context of s. 475 [now s. 548(1)], this
means at least that there must be some basis in the evidence proffered for the
justices decision to commit. There is no jurisdiction to act arbitrarily.
However, where there is some evidence, it is clearly within the justices
jurisdiction to come to a decision as to whether that evidence is of sufficient
weight to commit.

It follows that if a judge refuses or neglects to follow a
mandatory statutory provision, the judge will commit a jurisdictional error
and therefore be amenable to
certiorari
. By contrast, if a judge commits
an error of judgment in following a statutory provision, the judge will have
made a mere error of law and will not be amenable to prerogative relief.

[21]

This is not a case in which a proceeding is started
without jurisdiction. The statutory discretion afforded to the judge is broad.
The statute does not stipulate specific criteria to be applied by the judge or
lay out a specific test to be applied beyond providing in s.
771(2)
that the judge may, after giving the parties an opportunity to be heard, in
his discretion grant or refuse the application and make any order with respect
to the forfeiture of the recognizance that he considers proper.

[22]

It is, of course, evident that even though the judges discretion
is broad, it is properly to be exercised in a manner that is consistent with
the purposes of the statutory scheme
. That purpose is well-described
by Maisonville J., for example, in
Le
and the cases referred to by
her. I agree that the purpose of forfeiture is to maintain the integrity of the
bail system because the threat of forfeiture provides a compelling incentive
for the accused (and any sureties) to fulfil their obligations under the
recognizance. The nature of this incentive was captured in
Attorney General
of Canada v. Nayally et al.
, 2012 NWTSC 56, by Charbonneau J. who said
at para. 31, It must be made clear to anyone offering a cash deposit in
support of an application for release that there will be consequences in the
event that the conditions are not complied with, beyond the possibility of
facing a breach charge. Accordingly, refusing to forfeit funds to reward
counsels efforts is far from obviously consistent with that purpose. It
follows that in exercising the discretion under s. 771(2), a judge should
have regard to the preeminent importance of preserving the moral pressure
of the recognizance in ensuring that the accused complies with the terms of
release and appears in court when required to do so:
Le
at paras. 15‑16,
citing
Canada (Attorney General) v. Horvath
, 2009 ONCA 732

at
paras. 40‑44;
Nayally
at paras. 25‑26, 31. Failing
to weigh properly that objective would permit an accused or surety to avoid the
financial risk inherent in posting security for bail, thereby undermining the
pull of bail as a means of ensuring the accuseds good behaviour on judicial
interim release: see
Le
at paras. 18 and 29;
Horvath
at
para. 27;
Nayally
at para. 27.

[23]

Saying all of this only goes so far as to confirm the
cogency of the argument that rewarding counsels efforts is not a relevant
factor in the exercise of discretion and relying on them is an error of law. It
does not, standing alone, support more than a conclusion that the judge applied
the wrong test within his jurisdiction.

[24]

The question is whether the judge proceeded on an
entirely erroneous basis in law in the sense described by Estey J. in
Dubois
at 378‑79, namely, that in discharging his statutory role, the judge
acted in violation of his statutory jurisdiction by exceeding it or by
declining to exercise it: see
Dubois
at 370‑71, or that
instead of performing the function assigned to him, he did something quite
different.

[25]

The Crown argues that the judge acted outside his jurisdiction by refusing
to consider any relevant factors and taking into account only an irrelevant
consideration (remunerating the efforts of counsel). He thereby proceeded on a
wholly erroneous basis and failed to perform his statutory function.

[26]

I acknowledge that, in this instance, the certificate of default stated
that the ends of justice were defeated, rather than delayed. I also accept that
counsel, as an assignee of the bail monies, does not stand in a better position
with respect to forfeiture than the accused. Indeed, counsel has no independent
standing on a forfeiture application and as a result has no independent
interest to be taken into consideration:
Purves v. Canada
(Attorney General)
(1990), 54 C.C.C. (3d) 355
(B.C.C.A.)
.

[27]

Nonetheless, I am not persuaded that the judge committed a
jurisdictional error. With respect, it seems to me that the judge merely committed
an error of law. I start from the proposition that the judge is presumed
to know the law. I assume, therefore, that he would have appreciated the
importance of the need to maintain the integrity of the bail system.
Submissions on this point were made to him. I see no reason to assume that
he did not take them into account. Further, there was some non‑binding
authority before him suggesting that counsels efforts might be relevant to
forfeiture and no binding authority decisively rejecting that proposition on
similar facts to those he was considering. The judge acknowledged that he
might be flying in the face of authority but did not say that he was refusing
to follow binding authority. Rather, I interpret the comment as recognizing
that the weight of authority was likely against his intended exercise of
discretion. This suggests that he was alive to the arguments about maintaining
the integrity of the bail system. His comment goes no further than
acknowledging that he might be exercising his discretion by applying the wrong
test, but not that he was failing or refusing to follow a mandatory statutory
provision.

[28]

In short, I agree with the chambers judges observation that the Provincial
Court judge applied the wrong test. He may well have relied on an irrelevant
principle, but I am not persuaded that he can be said to have refused to
consider relevant principles or simply ignored them and thereby committed
jurisdictional error in his exercise of discretion. I do not think it can be
said that instead of performing the function assigned to him, he did something
quite different.

[29]

The second jurisdictional error, the Crown contends, is that the
judge breached the principles of natural justice by expressly declining to
consider those principles that ought to have governed the exercise of his
discretion. He did so in proceedings where there is an absence of a right of
appeal and the offenders breach had defeated the ends of justice. In those
circumstances, so the Crown argues, natural justice required, at a minimum,
that the judge
consider both the statutory test for
estreatment and the legal principles guiding the exercise of his statutory
discretion. Despite the judges broad discretion, he was required to exercise it
judicially, and failed to do so when he expressed an intention to disregard the
principles to be taken into account in exercising that discretion, and
proceeded to decide the matter on the basis of a legally extraneous
consideration.

[30]

In short, the Crown acknowledges that a failure to consider a relevant
principle or the consideration of an irrelevant principle may be an error of
law, but argues that
the
refusal
to consider the
applicable principles is both a failure to act judicially and a breach of
natural justice. To hold otherwise, it argues, would mean that a Provincial
Court judge responsible for determining whether estreatment is in the interests
of justice within the meaning of s. 771 of the
Criminal Code
could
deliberately disregard the relevant principles and proceed to make a final
ruling based solely on legally irrelevant or improper considerations, under a
process that is not subject to appeal and provides no other statutory avenue of
redress.

[31]

To deal with this latter point first, I do not agree
that the determination of whether a ruling involves jurisdictional error turns
in any way on the lack of a right of appeal or other avenues of redress. The
existence of jurisdictional error has to be determined by reference to the inherent
characteristics of the ruling. The concept of jurisdictional error cannot be
expanded in order to provide review because there is not otherwise a right of
appeal. Further, the lack of an appeal right under the
Criminal Code
reflects a legislative choice. Expanding the notion of jurisdictional error in
order to facilitate review would undermine the legislative scheme.

[32]

In any event, I do not think that the judge can be said to have breached
the principles of natural justice. He heard from the parties, and was provided
with and obviously reviewed relevant authorities. At most, one can say that he
accepted that he was exercising his discretion in a manner that was contrary to
the balance of the authorities. I have already expressed the view that the
judge is presumed to know the law. I would not assume that he refused to
consider the authorities that he had been given. The record falls far short of
demonstrating any such thing. With respect, it seems to me that the issues
raised by the Crown give rise to an issue about the merits of his decision,
rather than a concern about natural justice.

[33]

I would not accede to the various grounds of appeal advanced by the
Crown and would dismiss the appeal.

The
Honourable Mr. Justice Harris

I
agree:

The Honourable Chief Justice Bauman

I
agree:

The
Honourable Madam Justice Kirkpatrick


